People v Boyd (2015 NY Slip Op 01659)





People v Boyd


2015 NY Slip Op 01659


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2012-06088
 (Ind. No. 2257/11)

[*1]The People of the State of New York, respondent, 
vAnthony Boyd, appellant.


Lynn W. L. Fahey, New York, N.Y. (Dina Zloczower of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Keith Dolan, and Akash Toprani of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered June 7, 2012, convicting him of burglary in the second degree and attempted trespass in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court excused potential jurors based upon hardship without conducting a sufficient inquiry is unpreserved for appellate review (see People v Harris, 115 AD3d 761, 762; People v Umana, 76 AD3d 1111, 1112; People v Gonzalez, 68 AD3d 627; People v Casanova, 62 AD3d 88, 92; People v Toussaint, 40 AD3d 1017, 1017-1018) and, in any event, without merit (see People v Umana, 76 AD3d at 1112; People v Toussaint, 40 AD3d at 1017-1018).
The defendant failed to preserve for appellate review his argument that the evidence was legally insufficient to establish his guilt of burglary in the second degree beyond a reasonable doubt (see People v Hawkins, 11 NY3d 484, 491-492; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt of that crime beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt of that crime was not against the weight of the evidence (see CPL 470.15[5]).
The defendant's contention that reversal is required by virtue of various comments made by the prosecutor during summation is unpreserved for appellate review (see CPL 470.05[2]). In any event, the challenged comments were either fair response to the remarks made by the defense counsel on summation, or not so egregious as to have deprived the defendant of a fair trial (see People v Tiro, 100 AD3d 663).
MASTRO, J.P., LEVENTHAL, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court